Citation Nr: 0617161	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-36 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to January 30, 2001, 
for the grant of a 100 percent evaluation for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel

INTRODUCTION

The veteran had active duty service from April 1967 to April 
1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2002, and a statement of the case was issued in August 2003.  
In November 2003, the RO granted a 60 day extension for the 
veteran to file his substantive appeal, and a substantive 
appeal was received in December 2003.  The veteran 
participated in a conference with an RO Decision Review 
Officer in February 2004 in lieu of a formal hearing.


FINDINGS OF FACT

1.  The January 1994 rating decision, which continued a 70 
percent evaluation for the veteran's PTSD, was final. 

2.  The veteran filed a formal claim for an increased rating 
for his service-connected PTSD on January 30, 2001.  

3.   It was factually ascertainable as of November 30, 2000, 
that the veteran's service-connected PTSD increased in 
severity so as to meet the criteria for a scheduler 100 
percent rating. 


CONCLUSION OF LAW

The criteria for assignment of an effective date of November 
30, 2000, (but no earlier) for a 100 percent evaluation for 
the veteran's service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§  
3.155, 3.157, 3.400, Part 4, Diagnostic Code 9411 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows in a March 2002 VCAA letter, the appellant 
was informed of the information and evidence necessary to 
warrant entitlement to the benefit sought on appeal.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the March 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 2, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2002, which was prior to the 
May 2002 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an earlier effective date, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there has 
been no notice of the types of evidence necessary to 
establish the effective date.  The veteran has not identified 
any additional evidence or information, which could be 
obtained to substantiate the present claim, and the Board is 
also unaware of any such outstanding evidence or 
information.  Because all possible relevant evidence has been 
obtained, any failure to use the specific words effective 
date in the VCAA notice to the veteran was not prejudicial 
because all available relevant evidence that will be used to 
determine the effective date is the same available relevant 
evidence that was used to determine the evaluation assigned.  
Therefore, any further notice with respect to the effective 
date would be requesting the same information that the March 
2002 VCAA letter has already requested.  Therefore, there is 
really no dispute to the essential facts in this case 
regarding the date of his claim for an increased rating.  
Under these circumstances, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records, VA treatment records 
and VA examination reports.  The veteran was afforded a 
recent VA examination in May 2002.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran contends that he is entitled to an effective date 
prior to January 30, 2001, for a 100 percent rating for his 
service-connected PTSD.  The veteran asserts that he has 
suffered severe symptoms from his PTSD, which were overlooked 
due to being misdiagnosed, and thus, a 100 percent disability 
rating is warranted from his date of discharge.  In a January 
1994 rating decision, the RO granted service connection for 
PTSD and incorporated the rating with the veteran's already 
service-connected dysthymic disorder with anxiety and 
psychogenic pain disorder, and continued the 70 percent 
evaluation.  The veteran filed a notice of disagreement to 
this decision in February 1995.  The RO issued a statement of 
the case also in February 1995.  Nevertheless, the veteran 
failed to file a timely substantive appeal.  The Board notes 
that in May 1995, the veteran's representative filed a 
request for an extension to file an appeal.  However, the 
request was not timely because it was not done within 60 days 
of the statement of the case. Under the circumstances, the 
January 1994 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  On January 30, 2001, the veteran filed a claim 
for an increased rating for his PTSD.  A May 2002 rating 
decision granted a 100 percent evaluation for the veteran's 
PTSD, effective January 30, 2001.  

Once a formal claim for compensation has been allowed, 
38 C.F.R. § 3.157(b)(1) provides, in pertinent part, that the 
date of a VA outpatient or hospital examination or the date 
of admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  Further, 
38 C.F.R. § 3.157(b)(2) provides that the date of receipt of 
evidence from a private physician or layman will be accepted 
as a claim.  Also, any communication or action indicating an 
attempt to apply for one or more benefits under the laws 
administered by VA from a claimant, his duly authorized 
representative, a member of Congress, or some person acting 
as a next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  The 
first communication received from the veteran following the 
January 1994 rating decision, indicating a desire to seek an 
increased evaluation for his service -connected PTSD was 
received on January 30, 2001.

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise the effective date is the date 
of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

With consideration of the above analysis that the January 
1994 rating decision is final, and the first claim for an 
increase, received thereafter, was received on January 30, 
2001, the general rule, as provided at 38 C.F.R. 
§ 3.400(o)(1), is that the effective date of the award of an 
increased evaluation is the date of the veteran's claim, 
January 30, 2001, or the date entitlement is shown, whichever 
is later.  The veteran has been awarded a 100 percent 
evaluation for PTSD from January 30, 2001.  Therefore, the 
focus of the Board's review is whether it is factually 
ascertainable that the veteran experienced an increase in his 
service-connected PTSD during the year prior to January 30, 
2001.  See Quarles v. Derwinski, 3 Vet.App. 129, 135 (1992); 
see also Harper v. Brown, 10 Vet.App. 125, 126 (1997) 
(38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)).  Therefore, in order to be assigned an 
effective date prior to January 30, 2001, for a 100 percent 
evaluation for PTSD, it must be factually ascertainable that 
the veteran's service-connected PTSD underwent an increase 
during the year prior to January 30, 2001.  In determining 
whether or not an increase was factually ascertainable during 
the year prior to January 30, 2001, the Board will review the 
entirety of the evidence of record.  See Hazan v. Gober, 
10 Vet.App. 511 (1997); Swanson v. West, 12 Vet.App. 442 
(1999).

The veteran's service-connected PTSD has been evaluated under 
the provisions of Diagnostic Code 9411.  38 C.F.R. § 4.129.  
Diagnostic Code 9411 provides that a 100 percent evaluation 
will be assigned for PTSD when there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relative, own 
occupation or own name.  

During the year prior to January 31, 2001, the veteran only 
received treatment for his PTSD from November to December 
2000 at the VA.  The Board notes that a clinical record dated 
November 30, 2000, refers to feelings of rage, depression, 
anxiety, decreased concentration, and difficulty controlling 
anger.  The veteran reported that he was having difficulty 
feeling like killing people.  Subsequent clinical records 
show a continuing problem with delusions, hallucinations.  
The Board notes that symptoms such as delusions, 
hallucinations, and a persistent danger of hurting self or 
others are symptoms listed under the criteria for a 100 
percent rating.  It therefore appears that the PTSD had 
increased as of November 30, 2000, to the point where the 
criteria for a 100 percent rating were met.  

However, a review of clinical records during the period from 
January 30, 2000, to November 30, 2000, does not show that 
the PTSD increased during that period so as to meet the 
criteria for a 100 percent rating.  VA records during that 
period essentially focus on a sleep problem, but there is no 
documentation of delusions, hallucinations, or danger of 
hurting self or others.  The Board therefore finds that the 
preponderance of the evidence weighs against an effective 
date prior to November 30, 2000, for a 100 percent rating.


ORDER

Entitlement to an effective date of November 30, 2000, for a 
100 percent rating for PTSD is warranted.  The appeal is 
granted to that extent, subject to laws and regulations 
applicable to payment of VA benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


